Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 17, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  149168-9(68)(69)                                                                                           Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
  DIANE NASH, Personal Representative of the                                                                           Justices
  ESTATE OF CHANCE AARON NASH,
            Plaintiff-Appellee,
                                                                     SC: 149168
  v                                                                  COA: 309403
                                                                     Ottawa CC: 10-002119-NO
  DUNCAN PARK COMMISSION,
             Defendant-Appellant.
  _________________________________________/
  DIANE NASH, Personal Representative of the
  ESTATE OF CHANCE AARON NASH,
            Plaintiff-Appellee,
                                                                     SC: 149169
  v                                                                  COA: 314017
                                                                     Ottawa CC: 12-002801-NO
  DUNCAN PARK TRUST, and EDWARD
  LYSTRA, RODNEY GRISWOLD, and JERRY
  SCOTT, Individually and as Trustees of the
  DUNCAN PARK TRUST,
              Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motions of the Michigan Municipal League to
  file an amicus curiae brief and to extend the time to file such brief are GRANTED. The
  amicus brief will be accepted as timely filed if submitted on or before March 5, 2015.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 17, 2015
                                                                                Clerk